                           IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF MISSISSIPPI
                                    NORTHERN DIVISION

UNITED STATES OF AMERICA

V.                                                  CRIMINAL NO. 3:18-CR-114 HTW-FKB

DEVON MODACURE


                    ORDER FOR RELEASE OF MEDICAL RECORDS

       Before this Court is Defendant’s ore tenus motion for a Court Order authorizing

immediate release of his medical records. Defendant Devon Modacure effectively waived his

privacy rights under the Health Insurance Portability and Accountability Act (hereinafter referred

to as “HIPAA”) at the docket call before this Court on September 27, 2018.

       It is THEREFORE ORDERED as follows:

TO:    Custodian of Medical Records
       Madison County Sheriff’s Department
       2941 U.S. Highway 51
       Canton, MS 39046

       This Court hereby authorizes, directs, and orders, pursuant to the laws of Mississippi and

applicable federal law, including but not limited to HIPAA, to make available for examination

and reproduction by the parties and their counsel denominated in this lawsuit any and all

medical records of any type or nature whatsoever and/or any protected health information within

your care, custody, or in any manner concerning Devon Modacure.

       Said inspection and reproduction may be requested by any attorney of record herein, and

any clerical fees and expenses shall be paid by the attorney requesting such examination,

reproduction, or review.
       This Order complies with HIPAA federal standards for privacy of individually

identifiable health information and shall be effective throughout the pendency of this action.

       SO ORDERED AND ADJUDGED this the 29th day of October, 2018.


                                                     /s/HENRY T. WINGATE___________
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
